FIRST AMENDMENT TO
FORBEARANCE AGREEMENT AND
AMENDMENT TO CREDIT AGREEMENT


This First Amendment to Forbearance Agreement and Amendment to Credit Agreement
(the “First Amendment”), dated as of December 11, 2008, is among SEMGROUP ENERGY
PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), the Guarantors
(as defined in the Credit Agreement referred to below) party hereto
(collectively, the “Guarantors”) WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), L/C Issuer and Swing Line
Lender under the Credit Agreement referred to below and the Lenders signatory
hereto.


R E C I T A L S:


A. The Borrower, the Administrative Agent and certain lenders that are parties
thereto (the “Lenders”) entered into that certain Amended and Restated Credit
Agreement dated as of February 20, 2008 (as amended, modified, supplemented and
waived from time to time, the “Credit Agreement”).
 
B. The Borrower, the Guarantors, the Administrative Agent and certain of the
Lenders entered into that certain Forbearance Agreement and Amendment to Credit
Agreement dated as of September 12, 2008 (the “Forbearance Agreement”), pursuant
to which the Administrative Agent and such Lenders, among other things, agreed
to forbear from exercising their rights and remedies under the Credit Agreement
and the other Loan Documents relating to certain Events of Default as described
in the Forbearance Agreement (the “Existing Events of Default”).
 
C. The Existing Events of Default are continuing.
 
D. The Borrower and the Guarantors have requested that the Administrative Agent
and the Lenders amend the Forbearance Agreement to extend the Forbearance
Period.
 
E. The Administrative Agent and the Lenders have agreed to amend the Forbearance
Agreement and to enter into this First Amendment subject to and upon the terms
and conditions set forth herein.
 
NOW, THEREFORE, the parties agree as follows:


1. Definitions.  All capitalized terms used in this First Amendment which are
not otherwise defined shall have the meanings given to those terms in the Credit
Agreement, as amended by the Forbearance Agreement (after taking into account
the amendment contained in Section 2 hereof).
 
2. Amendment to Section 3 of the Forbearance Agreement.  Section 3 of the
Forbearance Agreement is hereby amended by deleting the words “December 11,
2008” and replacing them with the words “December 18, 2008.”
 
3. Conditions to Effectiveness.  This First Amendment shall be effective on the
date when and if each of the following conditions is satisfied:
 
(a) Execution and Delivery.  The Administrative Agent shall have received a
counterpart of this First Amendment executed and delivered by the Borrower, each
of the Guarantors, the Administrative Agent, and the Required Lenders.
 
(b) No Default or Event of Default; Accuracy of Representations and
Warranties.  The Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer certifying that, after giving effect to
this First Amendment, no Default or Event of Default (other than (i) the
Existing Events of Default and (ii) the Reporting Default, the Material Contract
Defaults and the Swap Default (as each is defined in the Forbearance Agreement))
shall exist and each of the representations and warranties made by the Borrower
and the Guarantors in the Forbearance Agreement and in or pursuant to the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects as if made on and as of the date on which this First Amendment becomes
effective, except to the extent such representations and warranties expressly
relate to an earlier date.
 
(c) Expense Reimbursements.  The Borrower shall have paid all reasonable
invoices presented to the Borrower for expense reimbursements (including
reasonable attorneys’ and financial advisors’ fees and disbursements) due to the
Administrative Agent in accordance with Section 10.04 of the Credit Agreement.
 
4. Effect of Forbearance Termination Date.  This First Amendment shall cease to
be effective upon the occurrence of the Forbearance Termination Date, and, other
than as set forth in Section 18 of the Forbearance Agreement, the form of the
Credit Agreement, as in effect immediately prior to the Effective Date, shall be
deemed to have been otherwise restored to such form in its entirety and the
applicable interest rate under the Credit Agreement shall be the Default Rate so
long as any Event of Default then exists.
 
5. Acknowledgement.  The Borrower hereby confirms and acknowledges as of the
date hereof that it is validly and justly indebted to the Administrative Agent
and the Lenders for the payment of all obligations under the Credit Agreement
without offset, defense, cause of action or counterclaim of any kind or nature
whatsoever, and the Loan Parties hereby release the Administrative Agent and the
Lenders from any and all Claims (as defined in Section 21 of the Forbearance
Agreement) other than as provided in Section 21 of the Forbearance Agreement.
 
6. Confirmation of Forbearance Agreement.  Except as amended by this First
Amendment, all the provisions of the Forbearance Agreement remain in full force
and effect from and after the date hereof, and each Loan Party hereby ratifies
and confirms each Loan Document to which it is a party.  This First Amendment
shall be limited precisely as written and shall not be deemed (a) to be a
consent granted pursuant to, or a waiver or modification of, any other term or
condition of the Forbearance Agreement or any of the instruments or agreements
referred to therein or (b) to prejudice any right or rights which the
Administrative Agent or the Lenders may now have or have in the future under or
in connection with the Forbearance Agreement or any of the instruments or
agreements referred to therein.  From and after the date hereof, all references
in the Forbearance Agreement to “this Agreement”, “hereof”, “herein”, or similar
terms, shall refer to the Forbearance Agreement as amended by this First
Amendment.  Each of the Borrower and the Guarantors also hereby ratifies and
confirms that the Security Documents remain in full force and effect in
accordance with their terms and are not impaired or affected by this First
Amendment.
 
7. GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
8. Loan Document.  This First Amendment shall constitute a Loan Document under
the Credit Agreement, and all obligations included in this First Amendment shall
constitute Obligations under the Credit Agreement and shall be secured by the
Collateral.
 
9. Counterparts.  This First Amendment may be signed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.  Delivery of an executed
signature page to this First Amendment by facsimile transmission or electronic
photocopy (i.e. a “.pdf”) shall be as effective as delivery of a manually signed
counterpart.
 
IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed as of the day and year first above written.
 
SEMGROUP ENERGY PARTNERS, L.P.




By: SemGroup Energy Partners GP, L.L.C.
       its General Partner


By: /s/ Michael J.
Brochetti                                                                  
Name: Michael J. Brochetti
Title: Chief Financial Officer




Guarantors:


SemGroup Energy Partners Operating, L.L.C.




By: /s/ Michael J.
Brochetti                                                          
Name: Michael J. Brochetti
Title: Chief Financial Officer




SemMaterials Energy Partners, L.L.C.




By: /s/ Michael J.
Brochetti                                                          
Name: Michael J. Brochetti
Title: Chief Financial Officer




SemGroup Energy Partners, L.L.C.




By: /s/ Michael J.
Brochetti                                                          
Name: Michael J. Brochetti
Title: Chief Financial Officer




SemGroup Crude Storage, L.L.C.




By: /s/ Michael J.
Brochetti                                                          
Name: Michael J. Brochetti
Title: Chief Financial Officer




SemPipe, L.P.
    By:  SemPipe, G.P., L.L.C., its General Partner




By: /s/ Michael J.
Brochetti                                                          
Name: Michael J. Brochetti
Title: Chief Financial Officer


SemPipe, G.P., L.L.C.




By: /s/ Michael J.
Brochetti                                                          
Name: Michael J. Brochetti
Title: Chief Financial Officer






Lenders:


Wachovia Bank, National Association,
    as L/C Issuer,
    Swing Line Lender and Lender


By:_/s/ C. Mark Hedrick____________
Name: C. Mark Hedrick
Title: Managing Director




ABN AMRO Bank N.V., as a Lender


By:_/s/ Parker H. Douglas  __________
Name: Parker H. Douglas
Title: Senior Vice President


By:_/s/ David W. Stack      __________
Name: David W. Stack
Title: Senior Vice President




Bank of America, N.A., as a Lender


By:_/s/ John H. Woodiel III _________
Name: John H. Woodiel III
Title: Senior Vice President




The Bank of Nova Scotia, as a Lender




By:_/s/ Andrew Ostrov _____________
Name: Andrew Ostrov
Title: Director




Bank of Scotland PLC, as a Lender




By:_/s/ Karen Weich _______________
Name: Karen Weich
Title: Vice President




Blue Ridge Investments LLC, as a Lender




By:_/s/ Yongmei Shen______________
Name: Yongmei Shen
Title: Vice President




BMO Capital Markets Financing Inc., as a Lender




By:_____________________________
Name:
Title:




Calyon New York Branch, as a Lender




By:_/s/ Alan Sidrane_______________
Name: Alan Sidrane
Title: Managing Director


By:_/s/ Anne Shean________________
Name: Anne Shean
Title: Director


Citibank, N.A., as a Lender


By:_____________________________
Name:
Title:




Fortis Capital Corporation, as a Lender




By: /s/ Darrell Holley                                                          
Name: Darrell Holley
Title: Managing Director


By: /s/ Darrell Holley                                                          
Name: Ilene Fowler
Title: Director




Guaranty Bank And Trust Company, as a Lender




By:_/s/ Gail J. Nofoinger_____________
Name: Gail J. Nofoinger
Title: Senior Vice President




Halbis Distressed Opportunities Master Fund LTD, as a Lender


By:_/s/ Peter Sakon_________________
Name: Peter Sakon
Title: VP


JPMorgan Chase Bank, N.A., as a Lender


By:_____________________________
Name:
Title:




Lehman Brothers Commercial Bank, as a Lender


By:_____________________________
Name:
Title:




Lehman Commercial Paper, Inc., as a Lender


By:_____________________________
Name:
Title:




Merrill Lynch Bank USA, as a Lender


By:_____________________________
Name:
Title:




Merrill Lynch Capital, as a Lender


By:_____________________________
Name:
Title:




One East Liquidity Master LP, as a Lender




By:_/s/ Sina Toussi              _________
Name: Sina Toussi
Title: Managing Director and Authorized Signatory




One East Partners Master LP, as a Lender




By:_/s/ Sina Toussi              _________
Name: Sina Toussi
Title: Managing Director and Authorized Signatory




Raymond James Bank FSB, as a Lender




By:_/s/ Garrett McKinnon___________
Name: Garrett McKinnon
Title: Vice President


Royal Bank of Canada, as a Lender




By:_/s/ Leslie P. Vowell____________
Name: Leslie P. Vowell
Title: Attorney-in-Fact




SunTrust Bank, N.A., as a Lender




By:_/s/ Samuel M. Ballestros________
Name: Samuel M. Ballestros
Title: Senior Vice President




UBS Loan Finance LLC, as a Lender




By:_/s/ Mary E. Evans_____________
Name: Mary E. Evans
Title: Associate Director, Banking Products Services, US


By:_/s/ Irja R. Otsa     _____________
Name: Irja R. Otsa
Title: Associate Director, Banking Products Services, US




Acknowledged:


Wachovia Bank, National Association,
    as Administrative Agent




By:_/s/ C. Mark Hedrick_____________
Name: C. Mark Hedrick
Title: Managing Director

